

Execution Version Exhibit10.2     
AMENDMENT LETTER
To:
Meda AB (publ) as the Company
 
 
Address:
Pipers väg 2
 
 
 
SE-170 09 SOLNA
 
 
 
Sweden
 
 
Attention:
Henrik Stenqvist

29 October 2015
Dear Sirs
Meda AB (publ) – SEK 25,000,000,000 Multicurrency Term and Revolving Credit
Facilities Agreement dated 17 December 2014 (the “Agreement”)
1.
Background



(A)
This letter is supplemental to and amends the Agreement.



(B)
Pursuant to clause 34 (Amendments and waivers) of the Agreement, the Lenders
have consented to the amendments to the Agreement contemplated by this letter.
Accordingly, we are authorised to execute this letter on behalf of the Finance
Parties.



2.
Interpretation



(A)
Terms defined in the Agreement have the same meaning in this letter unless given
a different meaning in this letter.



(B)
The provisions of clause 1.2 (Construction) of the Agreement apply to this
letter as though they were set out in full in this letter with all necessary
changes.



(C)
“Effective Date” means the date on which the Agent confirms that it has received
all of the documents and other evidence set out in clause 3(B) below in form and
substance satisfactory to the Agent.



3.
Amendments



(A)
Subject to paragraph (B) below, the Agreement will be amended from the Effective
Date in accordance with paragraph (C) below.













1



--------------------------------------------------------------------------------




(B)
The Agreement will not be amended by this letter unless the Agent notifies the
Company and the Lenders that it has received:



(1)
a copy of this letter countersigned by the Company; and



(2)
all of the documents set out in paragraph 4 (Conditions precedent) in form and
substance satisfactory to the Agent.



The Agent shall notify the Company and the Lenders promptly upon being so
satisfied.
(C)
On and from the Effective Date, the Agreement will be amended as follows:



(1)
the following definition shall be inserted into clause 1.1 (Definitions) of the
Agreement:



“Major Acquisition” means (i) a single Approved Acquisition; or (ii) a series of
Approved Acquisitions during the period between two Quarter Dates in the same
financial year, where, in each case, the aggregate cash and non-cash
consideration paid or payable by the Company exceeds EUR 250,000,000 (or its
equivalent).”
(2)
a new clause 12.5 (Acquisition Window fee) shall be inserted into clause 12
(Fees) of the Agreement as follows:

“12.5    Acquisition Window fee
The Company shall pay to the Agent (for the account of each Lender) a fee in the
Base Currency computed at the rate of 0.10 per cent of the Total Commitments as
at each date upon which an Acquisition Window Notice is delivered to the Agent
under paragraph (C) of clause 20.2 (Adjusted Senior Net Debt to Adjusted
EBITDA). The fee shall be payable by the Company to the Agent (for the account
of each Lender) no later than the date falling 10 Business Days after the date
of the relevant Acquisition Window Notice.”
(3)
the word “The” at the beginning of clause 20.2(A) (Adjusted Senior Net Debt to
Adjusted EBITDA) of the Agreement shall be deleted and replaced with the words
“Subject to paragraphs (C) to (F) below, the”;



(4)
the following shall be added after the existing clause 20.2(B) (Adjusted Senior
Net Debt to Adjusted EBITDA) of the Agreement:





2



--------------------------------------------------------------------------------








“(C)
Provided that it has:

(1)
notified the Agent as such within 15 Business Days after the date of completion
of a Major Acquisition (such notification constituting an “Acquisition Window
Notice”); and



(2)
provided the Agent, on or before the delivery of the Acquisition Window Notice
referred to in paragraph (1) above, with the following:



(i)
a legal due diligence report prepared by the Company’s external legal counsel
relating to the Major Acquisition;



(ii)
a financial due diligence report prepared by the Company’s external advisors
relating to the Major Acquisition;



(iii)
a “sources and uses” financing plan prepared by the Company;



(iv)
a presentation or other description of the Major Acquisition (including details
of the target company/ies), including an analysis of the strategic rationale of
the Major Acquisition; and



(v)
a copy of the financial management case,



and subject always to the provisions of paragraphs (B) above and (D) to (F)
below, the Company may require that the Adjusted Senior Net Debt to Adjusted
EBITDA Ratio set out in paragraph (A) above shall:
(3)
for each Test Period ending on the subsequent four Quarter Dates following the
completion of such Major Acquisition, not exceed 5.50:1.00;



(4)
for each Test Period ending on the subsequent fifth, sixth, seventh and eighth
Quarter Dates following the completion of such Major Acquisition, not exceed
5.00:1.00,

(the total time period referred to in paragraphs (3) and (4) above being
(subject to paragraph (D) below) the “Acquisition Window”); and


3



--------------------------------------------------------------------------------




(5)
for each Test Period ending on a Quarter Date after the end of an Acquisition
Window, the Adjusted Senior Net Debt to Adjusted EBITDA Ratio set out in clause
20.2 (Adjusted Senior Net Debt to Adjusted EBITDA) of this Agreement shall not
exceed 4.50:1.00.

(D)
(1)
If at any time the Company delivers a Compliance Certificate to the Agent in
accordance with the terms of this Agreement which evidences that the Adjusted
Senior Net Debt to Adjusted EBITDA Ratio was equal to or less than 4.50:1.00 for
any Test Period ending on a Quarter Date within an Acquisition Window, the
Company may elect, by written notice to the Agent, that such Acquisition Window
ends on and from the date of such notice.



(2)
Any Acquisition Window which is outstanding on any date which is six months
prior to a Termination Date shall automatically end on that date.

            
(E)
The Company may complete one or more Approved Acquisitions (including any Major
Acquisition) during any Acquisition Window, provided that:



(1)
the Adjusted Senior Net Debt to Adjusted EBITDA Ratio set out in paragraph (C)
above is met, and other provisions of the Finance Documents are complied with,
at all times during that Acquisition Window; and

(2)
all timings as set out in paragraph (C) above shall be calculated by reference
to the first such Major Acquisition to occur within that Acquisition Window, and
the ratios that must be complied with are not reset by the making of any
subsequent Major Acquisitions within that same Acquisition Window.



(F)
Notwithstanding the provisions above:



(1)
the Company may only utilise one Acquisition Window at a time and may not
utilise a second or a subsequent Acquisition Window unless and until the Company
has delivered a Compliance Certificate to the Agent in accordance with the

















4



--------------------------------------------------------------------------------






terms of this Agreement evidencing that the Adjusted Senior Net Debt to Adjusted
EBITDA Ratio on the Quarter Date following the end of the previous Acquisition
Window was at or below 4.50:1.00;
(2)
the Company may only submit an Acquisition Window Notice if, on the most recent
Quarter Date prior to utilisation of the Acquisition Window in relation to which
a Compliance Certificate was delivered in accordance with the terms of this
Agreement, such Compliance Certificate evidenced that the Adjusted Senior Net
Debt to Adjusted EBITDA Ratio was at or below 4.50:1.00;



(3)
the Company may not:



(a)
submit an Acquisition Window Notice nor may any Acquisition Window remain
outstanding at any time during the six Months prior to any Termination Date;



(b)
submit an Acquisition Window Notice if an Acquisition Window is already
outstanding;



(c)
utilise an Acquisition Window for any purposes other than the making of Major
Acquisitions.”



(5)
clause 20.3 (Adjusted Senior Net Debt to Equity) of the Agreement and the
definition of “Adjusted Senior Net Debt to Equity” in clause 20.1 (Definitions)
of the Agreement shall each be deleted in its entirety; and



(6)
the words “Adjusted Senior Net Debt to Equity Ratio [] (based on Total Interest
Bearing Debt of [1, Cash and Cash Equivalents of [1, Subordinated Debt of [] and
Equity of []).” shall be deleted from schedule 7 (Form of Compliance
Certificate) of the Agreement in their entirety.



4.
Conditions precedent



The conditions precedent to be delivered to the Agent by the Company in
accordance with paragraph 3(B) (Amendments) above are:
(A)
A certified copy of the current registration certificate
(Sw. registreringsbevis) and articles of association (Sw.  bolagsordning) of the
Company.













5



--------------------------------------------------------------------------------






(B)
A certified copy of a resolution of the board of directors of the Company:



i.
approving the terms of, and the transactions contemplated by, this letter and
resolving that it executes this letter;



ii.
authorising a specified person or persons to execute this letter on its behalf;
and



iii.
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices to be signed and/or despatched by it under or
in connection with this letter.



(C)
A specimen of the signature of each person authorised by the resolution referred
to in paragraph (B) above, unless provided previously (provided it remains in
form and substance satisfactory to the Agent for the purposes of this letter).



(D)
A certificate of an authorised signatory of the Company certifying that each
copy document specified in this paragraph (4) is correct, complete and in full
force and effect as at a date no earlier than the Effective Date.



(E)
A copy of this letter, signed and dated.



(F)
Evidence that all fees, costs and expenses due from the Company under the
Finance Documents have been paid or will be paid at the Effective Date.



(G)
A copy of any other Authorisation or other document, opinion or assurance

which the Agent notifies the Company is necessary in connection with the entry
into and performance of the transactions contemplated by this letter or for the
validity and enforceability of this letter.


5.
Representations



By countersigning this letter, the Company confirms to each Finance Party that
on the date of their countersignature of this letter the Repeating
Representations:
(A)
are true; and



(B)
would also be true if references to the Agreement are construed as references to
the Agreement as amended by this letter.



Each Repeating Representation is applied to the circumstances existing at the
time the Repeating Representation is made and are deemed to also be made by the
Company on and immediately prior to the Effective Date by reference to the facts
and circumstances then existing.






6



--------------------------------------------------------------------------------




6.
Continuing obligations



(A)
The Company:



(1)
agrees to the amendment of the Agreement; and



(2)
with effect from the Effective Date, confirms that its obligations under or in
connection with the Finance Documents will continue in full force and effect and
extend to the liabilities and obligations of the Company to the Finance Parties
under the Finance Documents as amended by this letter.



(B)
Other than as amended by the terms of this letter, the Agreement and all other
Finance Documents shall continue in full force and effect and, from the
Effective Date, the Agreement and this letter will be read and construed as one
document.

7.
Fees



The Company shall pay to the Agent an amendment fee of 0.10 per cent of the
aggregate Commitments of the Lenders that consented to the amendments outlined
in paragraph 3(C) above (each a “Consenting Lender”), for the account of the
Consenting Lenders on a pro rata basis, on the date upon which this letter is
countersigned by the Company, to be payable by the Company to the account
notified to the Company by the Agent for this purpose.
8.
Finance Document



This letter is a Finance Document.
9.
Counterparts



This letter may be signed in any number of counterparts and this has the same
effect as if the signatories on the counterparts were on a single copy of this
letter.
10.
Governing law and jurisdiction



(A)
This letter and any non-contractual obligations arising out of or in connection
with it are governed by English law.



(B)
Clause 38.1 (Jurisdiction) of the Agreement shall apply to this letter as if set
out in full in this letter, except that references therein to “this Agreement”
shall be deemed to be to “this letter”.





7



--------------------------------------------------------------------------------






If you agree to the above, please sign where indicated below.
Yours faithfully


 
 
For
Danske Bank A/S
as Agent
 







8



--------------------------------------------------------------------------------






Form of acknowledgement
We agree to the above.


 
 
For
Meda AB (publ)
as the Company
 



Date:    






9

